UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6111



JAMES THOMAS HAYWOOD,

                                           Petitioner - Appellant,

          versus


FRANK C. SIZER, JR., Warden; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-1838)


Submitted:   June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Thomas Haywood, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Regina Hollins Lewis, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Thomas Haywood seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.     Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    See Haywood v. Sizer, No. CA-

98-1838 (D. Md. Jan. 21, 1999).*      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




    *
      Although the district court’s judgment is marked as “filed”
on January 20, 1999, the district court’s records show that it was
entered on the docket sheet on January 21, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, we take the
date that the judgment was entered on the docket sheet as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2